Exhibit 10.3

 

COLLATERAL SCHEDULE NO. 1

 

This Collateral Schedule No. 1 dated as of December 29, 2010 (this “Collateral
Schedule”) is between  Stellaris LLC, a Nevada limited liability company
(together with its successors and assigns, “Borrower”), and RBS ASSET
FINANCE, INC., a New York corporation (together with its successors and assigns,
“Lender”), and is executed in connection with the Loan Agreement dated as of
December 29, 2010 (the “Loan Agreement”) between Borrower and Lender and the
Note dated as of December 29, 2010 (the “Related Note”) executed by Borrower in
favor of Lender, to which this Collateral Schedule is attached.  Capitalized
terms used in this Collateral Schedule but not defined herein shall have the
meaning ascribed to such terms in the Loan Agreement.

 

Borrower agrees the Collateral set forth in the attached Exhibit A, which is
incorporated herein, is given to secure the payment and performance of all
Obligations and all other obligations of Borrower to Lender under any other
instrument or agreement, and any renewals, extensions and modifications thereof
or thereto; provided, however, that in the event that Lender assigns the Related
Note, (a) the related Loan shall be deemed a separate loan that includes and
incorporates each term and condition in the Loan Agreement and the other Loan
Documents related thereto, (ii) the term “Obligations” as used in the Loan
Agreement and the other Loan Documents with respect to any assignee shall mean
only the obligations evidenced by or related to the Notes held by the assignee
and (iii) the term Collateral as used in the Loan Agreement and the other Loan
Documents with respect to such assignee shall mean only the Collateral described
on the Collateral Schedules that specifically refer to the Notes held by such
assignee.

 

Borrower hereby certifies that the description of the Collateral set forth in
the attached Exhibit A is accurate, complete and reasonably identifies the
Collateral for UCC purposes. Such Collateral shall be located at the following
address:

 

See Schedule 1

 

Borrower will provide prior written notice to Lender of the relocation of the
Collateral or any portion thereof.

 

Notwithstanding anything to the contrary in the Loan Documents, Borrower may
with Lender’s prior written consent, substitute any item of Collateral, for
another item of “Like Collateral”, which is defined as the same type of
equipment as the Collateral, has the same or greater value than the Collateral
which is being substituted for (as determined by Lender) and is in the condition
required under the Loan Documents.  Further, the Like Collateral (i) must be
owned by the Borrower, free and clear of all liens, claims and encumbrances;
(ii) will be subject to a Lien in favor of Lender; and (iii) upon transfer will
be considered Collateral under the Loan Documents. Borrower agrees to pay all
cost and expenses associated with the substitution of Collateral, including
without limitation titling, fees, UCC search fees and/or UCC filing fees.  Upon
the substitution of Collateral in accordance with this paragraph, Lender will
take all actions necessary to terminate its Lien with respect to the Collateral
being substituted at Borrower’s sole cost and expense.

 

Borrower hereby represents and warrants that as of the Closing Date for the
Related Note, the Collateral set forth in the attached Exhibit A has been
delivered and completely installed, is in good order and operating condition and
is in all respects fit and satisfactory for the uses for which it is intended,
and Borrower has finally and unconditionally accepted such Collateral.

 

[REMAINDER INTENTIONALLY BLANK; EXECUTION PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower and Lender hereto have caused this Collateral
Schedule to be executed by their respective officers thereunto duly authorized
as of the day and year first above written.

 

 

BORROWER:

STELLARIS LLC

 

 

 

 

 

By:

/s/ A. Theeuwes

 

 

 

 

Name:

A. Theeuwes

 

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

LENDER:

RBS ASSET FINANCE, INC.

 

 

 

 

 

 

 

By:

/s/ Cynthia Prince

 

 

 

 

Name:

Cynthia Prince

 

 

 

 

Title:

Sr. Vice President

 

 

 

[EXECUTION PAGE OF COLLATERAL SCHEDULE NO. 1]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DESCRIPTION OF COLLATERAL

 

The Collateral described on this Collateral Schedule consists of all of
Borrower’s right, title and interest, if any, in and to (i) the equipment
described on Schedule 1 attached hereto and made part hereof, (ii) all general
intangibles relating thereto, (iii) any and all accessories, attachments, parts,
equipment and repairs now or hereafter attached or affixed to any of the
foregoing property, (iv) all additions, upgrades and accessions to any of the
foregoing property, (v) all documents relating to any of the foregoing property,
(vi) all replacements and substitutions for any of the foregoing property,
(vii) all accounts, chattel paper and general intangibles arising out of the
sale, transfer or other disposition of any of the foregoing property, (viii) all
of Borrower’s rights to receive return of any premiums for or proceeds of any
insurance, indemnity, warranty or guaranty with respect to any of the foregoing
property and (ix) all products and proceeds of any of the foregoing property.

 

--------------------------------------------------------------------------------


 

Exhibit A

Schedule 1

Description of Collateral

 

ID

 

DESCRIPTION

 

SERIAL NUMBER

 

ADDRESS

 

CITY

 

STATE

 

ZIP

 

Original Sales Price

 

232024

 

08 MURRAY PRO LOWBED TRAILER

 

1M9G4420X8A056621

 

20602 Indian Ocean

 

Lake Forest

 

CA

 

92630

 

$

57,145.70

 

301009

 

05 CAT D8T MS DOZER WINCH

 

KPZ00864

 

17720 E. Langell Valley Rd.

 

Bonanza

 

OR

 

97623

 

$

248,459.55

 

301010

 

06 CAT D8T MS DOZER WINCH

 

KPZ01397

 

17720 E. Langell Valley Rd.

 

Bonanza

 

OR

 

97623

 

$

273,305.51

 

302015

 

06 CAT D6R XL DOZER

 

GJB00608

 

1650 Missouri

 

Lake View

 

OR

 

97630

 

$

273,305.51

 

302016

 

07 CAT D7R XR DOZER WINCH

 

AGN01545

 

Jungo Rd

 

Winnemucca

 

NV

 

89445

 

$

173,921.69

 

302017

 

07 CAT D7R XR DOZER WINCH

 

AGN01546

 

Jungo Rd

 

Winnemucca

 

NV

 

89445

 

$

173,921.69

 

322033

 

08 CAT 561N PIPELAYER

 

TAD00103

 

3500 S Pegasus Drive

 

Bakersfield

 

CA

 

93308

 

$

183,860.07

 

322034

 

08 CAT 561N PIPELAYER

 

TAD00108

 

3500 S Pegasus Drive

 

Bakersfield

 

CA

 

93308

 

$

183,860.07

 

322035

 

08 CAT 561N PIPELAYER

 

TAD00109

 

20602 Indian Ocean

 

Lake Forest

 

CA

 

92630

 

$

183,860.07

 

322036

 

08 CAT 561N PIPELAYER

 

TAD00110

 

Pico Ave & Pier D

 

Long Beach

 

CA

 

90802

 

$

188,829.26

 

322037

 

08 CAT 561N PIPELAYER

 

TAD00111

 

24204 Hwy 95

 

Needles

 

CA

 

92363

 

$

183,860.07

 

322038

 

08 CAT 561N PIPELAYER

 

TAD00114

 

3500 S Pegasus Drive

 

Bakersfield

 

CA

 

93308

 

$

183,860.07

 

332023

 

08 CAT 572R II PIPELAYER

 

DSC00387

 

20602 Indian Ocean

 

Lake Forest

 

CA

 

92630

 

$

387,596.90

 

332024

 

08 CAT 572R II PIPELAYER

 

DSC00388

 

20602 Indian Ocean

 

Lake Forest

 

CA

 

92630

 

$

387,596.90

 

333031

 

07 CAT 583T PIPELAYER

 

CMX00183

 

20602 Indian Ocean

 

Lake Forest

 

CA

 

92630

 

$

427,350.43

 

333032

 

07 CAT 583T PIPELAYER

 

CMX00184

 

10617 Jefferson Chemical Rd

 

Conroe

 

TX

 

77306

 

$

427,350.43

 

333033

 

07 CAT 583T PIPELAYER

 

CMX00189

 

20602 Indian Ocean

 

Lake Forest

 

CA

 

92630

 

$

427,350.43

 

333034

 

07 CAT 583T PIPELAYER

 

CMX00198

 

10617 Jefferson Chemical Rd

 

Conroe

 

TX

 

77306

 

$

427,350.43

 

333035

 

07 CAT 583T PIPELAYER

 

CMX00199

 

10617 Jefferson Chemical Rd

 

Conroe

 

TX

 

77306

 

$

427,350.43

 

344008

 

07 CAT 587T PIPELAYER

 

FAT00289

 

1650 Missouri

 

Lake View

 

OR

 

97630

 

$

462,134.76

 

344009

 

07 CAT 587T PIPELAYER

 

FAT00290

 

1650 Missouri

 

Lake View

 

OR

 

97630

 

$

462,134.76

 

361030

 

08 CAT 321D LCR EXCAVATOR

 

CAT0321DCNAS00322

 

12745 N Thorton Rd.

 

Lodi

 

CA

 

95242

 

$

81,991.65

 

363033

 

09 CAT 336DL EXCAVATOR

 

CAT0336DLW3K00636

 

481 E. Villa Ave

 

El Centro

 

CA

 

92243

 

$

198,767.64

 

363034

 

10 CAT 336DL EXCAVATOR

 

CAT0336DLW3K01205

 

12745 N Thorton Rd.

 

Lodi

 

CA

 

95242

 

$

228,582.79

 

364009

 

09 CAT 345DL EXCAVATOR

 

CAT0345DAEEH00596

 

12745 N Thorton Rd.

 

Lodi

 

CA

 

95242

 

$

231,067.38

 

392084

 

06 CAT 420E BACKHOE W/HYD

 

CAT0420ETHLS02498

 

5001 Delevan Rd.

 

Maxwell

 

CA

 

95955

 

$

37,268.93

 

392085

 

06 CAT 420E BACKHOE W/HYD

 

CAT0420EVHLS02637

 

20602 Indian Ocean

 

Lake Forest

 

CA

 

92630

 

$

37,268.93

 

392086

 

06 CAT 420E BACKHOE W/HYD

 

CAT0420ETHLS02145

 

25961 Wright

 

Foothill Ranch

 

CA

 

92610

 

$

37,268.93

 

392087

 

07 CAT 420E BACKHOE

 

0HLS03280

 

8100 W. Weschester Pkwy.

 

Los Angeles

 

CA

 

90045

 

$

42,238.12

 

392090

 

09 CAT 420E BACKHOE 4X4

 

OPRA00288

 

1552 Deere Ave

 

Irvine

 

CA

 

92606

 

$

54,661.10

 

392091

 

09 CAT 420E BACKHOE 4X4

 

OPRA00296

 

100 Concord St.

 

El Segundo

 

CA

 

90245

 

$

54,661.10

 

392092

 

09 CAT 420E BACKHOE 4X4

 

0PRA00367

 

12745 N Thorton Rd.

 

Lodi

 

CA

 

95242

 

$

54,661.10

 

392093

 

09 CAT 420E BACKHOE 4X4

 

0PRA00371

 

3030 E. Coronado St.

 

Anaheim

 

CA

 

92806

 

$

54,661.10

 

393007

 

08 JD 710J BACKHOE

 

T0710JX160749

 

Alameda St & Sepulveda Blvd.

 

Carson

 

CA

 

90810

 

$

67,581.00

 

393008

 

09 JD 710J BACKHOE

 

T0710JX173475

 

20602 Indian Ocean

 

Lake Forest

 

CA

 

92630

 

$

69,568.67

 

393009

 

10 JD 710J BACKHOE

 

T0710JX174259

 

9686 Kaiser Wy.

 

Fontana

 

CA

 

92335

 

$

79,507.06

 

461038

 

07 CAT CB334E 5-10TON ROLLER

 

0C3A00490

 

20602 Indian Ocean

 

Lake Forest

 

CA

 

92630

 

$

25,839.79

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

TOTAL

 

$

7,500,000.00

 

 

--------------------------------------------------------------------------------